         Case 1:19-mc-00405-LG-RHW Document 17 Filed 08/23/19 Page 1 of 12



                         IN THE UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF MISSISSIPPI
                                  SOUTHERN DIVISION

IN RE: EX PARTE APPLICATION OF
LAURA ZUNIGA CACERES, BERTHA
ZUNIGA CACERES, AND SALVADOR                                     CASE NO. 1:19MC405-LG-RHW
ZUNIGA CACERES FOR ASSISTANCE
BEFORE A FOREIGN TRIBUNAL



     RESPONSE IN OPPOSITION TO APPLICATION OF LAURA ZUNIGA CACERES,
        BERTHA ZUNIGA CACERES, AND SALVADOR ZUNIGA CACERES FOR
    DISCOVERY FOR USE IN A FOREIGN TRIBUNAL PURSUANT TO 28 U.S.C. § 1782



    I.    Introduction

          There are several reasons why the Court should deny Applicants’ Section 1782 request—

some procedural, some substantive. But an overriding problem with the Application is that it is

almost certainly a bad faith fishing expedition.

          As this response demonstrates, there is no legitimate reason to believe the Castillos’1

mortgage file at Hancock Bank contains evidence relevant to whether David Castillo

“masterminded” Ms. Cáceres’ murder in Honduras. By contrast, the file surely contains all kinds

of information about the Castillos’ assets, business interests, financial holdings, bank accounts,
and other sensitive financial information, which the Applicants and the organization with which

they are aligned undoubtedly covet for reasons having nothing to do with the criminal case or the

reason set forth in the Application.

          Section 1782 merely provides a procedural vehicle to grant federal courts discretion,

where appropriate, to facilitate international discovery. For the reasons set forth in this response,

the Court should exercise its discretion to deny the Application.



1
 The term “Castillos” is used as shorthand in this response for David Castillo and his wife,
Tanya Romero-Baca.

                                                   1
       Case 1:19-mc-00405-LG-RHW Document 17 Filed 08/23/19 Page 2 of 12




 II.    Background

        A. Tanya Romero-Baca and David Castillo

        Tanya Romero-Baca was born in Miami, Florida and is a United States citizen.

        David Castillo was born in Honduras, yet received a prestigious scholarship to attend

college at the United States Military Academy—West Point, from which he graduated with a

B.S. in Electrical Engineering. (Ex. 1, Romero-Baca Dec. ¶ 3). Upon graduating from West

Point, he worked for a few years for a private technology company in Maryland before returning

to Honduras to fulfill his military commitment. (Id. ¶ 4).

        Ms. Romero-Baca and Mr. Castillo married about ten years ago. They have three

children. (Id. ¶ 2).

        B. Mr. Castillo’s Successful Career to Date in Honduras

        Upon returning to Honduras, Mr. Castillo served in multiple positions in the Honduran

military as well as in the Honduran government. Given his background in electrical engineering,

and his personal interest in providing electricity to Honduras’s rural areas, he served in several

prominent roles helping to oversee and plan the country’s power infrastructure. (See Ex. 3,

AMSTERDAM & PARTNERS, LLP, War on Development: Exposing the COPINH Disinformation
Campaign Surrounding the Berta Cáceres Case in Honduras, at 26-38 (hereafter, “AMSTERDAM

REPORT”)).

        After leaving public service, Mr. Castillo entered the private sector and became involved

in several Honduran entities and projects related to power generation and electrical

infrastructure. For example, he was a founder of Potencia y Energía de Mesoamerica

(“PEMSA”), which developed a successful solar power facility in Nacaome, Honduras. (Ex. 1,

Romero-Baca Dec. ¶ 6). He also became the President of Desarollos Energéticos S.A.

(“DESA”), which obtained international financing and key governmental permits to develop a

substantial hydro-electric facility, called Agua Zarca. (Ex. 3, AMSTERDAM REPORT, at 40; Ex. 1,

Romero-Baca Dec. ¶¶ 5, 7).




                                                 2
      Case 1:19-mc-00405-LG-RHW Document 17 Filed 08/23/19 Page 3 of 12




       C. COPINH and Berta Cáceres

       Berta Cáceres was a prominent environmental and human rights activist in Honduras.

She also headed COPINH, a controversial environmental and human rights organization.

Applicants portray COPINH – with which some or all of the Applicants are associated – as a

grassroots indigenous-rights organization. COPINH and its tactics, however, have been

described far less charitably. (See Ex. 3, AMSTERDAM REPORT, at 13-21, 48-51). One of

COPINH’s and Ms. Cáceres’ causes was to oppose DESA’s Agua Zarca project. (Id. at 44-51).

       D. Ms. Cáceres Is Murdered and COPINH Immediately Blames DESA

       As the Application notes, armed men broke into one of Ms. Cáceres’ homes on March 2,

2016, and murdered her. Nothing in this Application is meant to express insensitivity to the

tragic fact that she was murdered, causing pain to her family and others who admired and cared

about her.

       Almost immediately after the murder, COPINH publicly advocated that DESA and Mr.

Castillo must have had Ms. Cáceres killed due to her opposition to their Agua Zarca project.

       E. The Threats to the Safety of the Castillo Family

       When COPINH and its allies in the Honduran and international communities quickly

came to accuse DESA and Mr. Castillo of Ms. Cáceres’ murder, Honduras became increasingly

unsafe for the young Castillo family. Despite employing full-time security, the harassment and

intimidation eventually became so serious that the Castillos came to fear for their lives and

especially for their children. (Ex. 1, Romero-Baca Dec. ¶¶ 9-10). The Castillos agreed to

relocate Ms. Romero-Baca and their children, who are all U.S. citizens, to Houston, where Ms.

Romero-Baca has family. (Id. ¶ 11).

       F. The Houston Home Purchase

       The Castillos found a home that they wished to purchase in Houston in approximately

September 2016 and so they applied for a mortgage through a Houston branch of Hancock Bank.

In November, they closed on the home, paying approximately $400,000 as a down-payment and

financing the remaining $1,036,750 with Hancock through a mortgage. After they moved into


                                                 3
      Case 1:19-mc-00405-LG-RHW Document 17 Filed 08/23/19 Page 4 of 12




the home, Mr. Castillo continued to work in Honduras during the week, and, when he was able,

fly home on the weekends to be in Houston with his family. (Id. ¶ 16).

        G. Mr. Castillo Is Charged with Murder

        As part of its public relations and political effort to force an indictment of Mr. Castillo,

COPINH helped procure a document known as the GAIPE Report, which is relied upon

throughout the Application. The GAIPE Report is hardly a neutral account; the Report

originated with requests from COPINH and Ms. Cáceres’ family and was funded by various

donors and human rights organizations around the world. It has been described as a “blatantly

non-objective” analysis that “has served as COPINH’s most important foundational propaganda

instrument to recruit allies among the NGO community who have neglected to independently

analyze the facts of the case.” (See Ex. 3, AMSTERDAM REPORT, at 7; Ex. 4, July 2, 2018,
Greenspan Ltr. to Amsterdam, at 8-12 (hereafter “Greenspan Letter”)). But for present purposes,

what is important is that the GAIPE Report supported COPINH’s theory that DESA and Mr.

Castillo masterminded the murder and was used as a political and public relations tool to

pressure prosecutors to charge Mr. Castillo. (Ex. 3, AMSTERDAM REPORT, at 8 (noting that the

GAIPE Report “placed undue pressure upon the prosecutors . . . even in the face of a complete

lack of evidence against . . . Castillo”)).

        Eventually, COPINH’s political and public relations effort paid off when on March 2,

2018, the exact two-year anniversary of Ms. Cáceres’ death, Mr. Castillo was indicted as the

supposed “intellectual author” of her murder. See www.bertacaceres.org, President of DESA

Arrested for Involvement in Assassination of Berta Cáceres (available here) (last visited Aug. 19,

2019) (“COPINH reports to the national and international community that moments ago David

Castillo, the President of the DESA corporation and the Agua Zarca hydroelectric project, was

arrested thanks to all of the work and pressure created by the solidarity and work of

organizations nationally and internationally.”); Ex. 10, Translated Indictment).




                                                  4
      Case 1:19-mc-00405-LG-RHW Document 17 Filed 08/23/19 Page 5 of 12




       Before being charged with Cáceres’ murder, Castillo had never been charged with a

crime or demonstrated any propensity for violence.2 (Ex. 1, Romero-Baca Dec. ¶¶ 18-19).

       H. The Prosecution’s Theory and the Status of the Proceedings Against Mr. Castillo

       The Indictment and other public statements by the prosecutors do not contend that Mr.

Castillo was physically involved with the murder or that he was in any way compensated to

organize or mastermind it. The theory is that he initiated the murder to silence a vocal opponent

to his Agua Zarca development. The only actual evidence the Prosecution has produced against

Mr. Castillo is a forensic report by a state-employed intelligence officer of cell phone calls and

digital communications that appears to be seriously deficient. (See Ex. 5, Ruben Edgar Chapa

Cabrera, The Opinion of the Defense of Mr. Roberto David Castillo Mejia (Apr. 2, 2019)

(translated to English)). In particular, the prosecution’s report relies on
       conversations . . . assembled by mixing messages . . . and inserting them, even
       when they are from different whatsapp groups and conversations, creating in this
       way, a conversation that seems to be real; but it is the product of the intercalation
       of messages of different contexts for being or belonging to other conversations,
       obtained from extractions of the telephone device allegedly confiscated from [an
       alleged co-conspirator] . . . .
(Id. at 34; see also id. at 10-22). Castillo’s lawyers have filed a grievance against the

prosecution’s expert for falsifying evidence to justify the indictment. (Ex. 6, Grievance).

       Procedural challenges that came up at the first hearing in the matter are still working their

way through the Honduran legal system. There is no trial date set for Mr. Castillo and there is a

ways to go before it is even determined that he will stand trial.

       I. The Applicants’ Right to Participate as Victim Representatives in Honduras

       Honduras appears to provide for relatively robust “victim rights,” whereby

representatives of a victim may be heard and participate in certain ways in the criminal


2
 The Applicants refer to another indictment of 16 people (including Castillo) related to the Agua
Zarca project, that was handed down on the third anniversary of Ms. Cáceres’ death, after
Castillo was already incarcerated. See Telesur, 16 Indicted for Fraud in Berta Cáceres Case in
Honduras (available here) (last visited Aug. 22, 2019). Applicants are not “victims” in that case,
nor does the case have any relation to the Application.

                                                  5
       Case 1:19-mc-00405-LG-RHW Document 17 Filed 08/23/19 Page 6 of 12




proceedings. (Ex. 7, Honduras Criminal Code, Art. 16). But Applicants are, of course, not the

prosecutors in the matter and that they have some participation rights does not mean they have

the right to use judicial process to propound and compel discovery. Indeed, Applicants

conspicuously do not refer the Court to any provision of Honduran law that says victim

representatives have discovery power.

        Moreover, what role these representatives will be permitted to play in Mr. Castillo’s trial

is yet to be fully determined. According to public reports, after they intervened in the related

prosecution of several men who were later actually convicted of carrying out Cáceres’ murder,
the Court excluded the Applicants because they did not appear for a required hearing and

because they had engaged in other conduct detrimental to the proceedings. See Robert

Amsterdam, Press Release: COPINH’s Objective is to Deprive Fair Trial Rights from

Defendants in Berta Cáceres Trial (Oct. 24, 2018) (available here) (last visited Aug. 21, 2018);

(Ex. 9, EL HERALDO, Berta Cáceres’ Family Denounces Exclusion from Trial (Oct. 22, 2018)).

III.    The Application Is A Pretext to Obtain Unjustified Access to the Castillos’ Finances

        Applicants do not seriously try to explain why they believe the Hancock Bank mortgage

file includes evidence that Mr. Castillo was paid to coordinate Ms. Cáceres’ murder. The closest

Applicants come to even articulating a theory is to ask the Court to infer that, because the

Castillos had $400,000 for a home down-payment months after the murder, someone—whose

identity and motive are left entirely unaddressed in the Application—must have paid Mr. Castillo

to mastermind the murder.

        Applicants’ theory, of course, ignores that Mr. Castillo was a successful businessman

who had worked in high-level jobs and on high-level projects for years. (Ex. 1, Romero-Baca

Dec. ¶¶ 4-6). It also ignores the safety considerations that escalated after Ms. Cáceres’ death and

led the Castillos to purchase the home in Houston. (Id. ¶¶ 8-11). And the theory that someone

paid Mr. Castillo a lot of money to have Ms. Cáceres murdered is altogether inconsistent with the

prosecutor’s theory that Mr. Castillo was “the intellectual author” of the murder. (Ex. 10,




                                                 6
      Case 1:19-mc-00405-LG-RHW Document 17 Filed 08/23/19 Page 7 of 12




Translated Indictment, at 1 (emphasis added).) Applicants are simply shifting their entire theory

of guilt to try to justify their discovery.

        The reason the Applicants’ “relevance” theory is articulated so cryptically, has never

been offered by the actual prosecutors (or even by COPINH to our knowledge), and is

unaccompanied by any factual support, is because the theory is a transparent pretext. If one is

investigating Mr. Castillo’s alleged connection to the murder, an ex parte demand for his Bank’s

underwriting file on a Texas home purchased eight months after the murder makes little sense.

But if one’s objective is to obtain specifics regarding the Castillos’ assets and where they are

held, then the Applicants’ request for the file makes perfect sense.

        Applicants presently have no basis for demanding information about the Castillos’ assets,

let alone to obtain all their other financial information. There is no civil judgment against them,

or even any civil proceedings. So Applicants have resorted to offering a pretextual and baseless

theory that the request for the mortgage file is reasonably calculated to lead to evidence

connecting Mr. Castillo to the murder. This is an abuse of Section 1782. See In re Application

of Gov’t of Lao People’s Democratic Republic v. For an Order Pursuant to the United Nations

Convention Against Corruption, 2016 WL 1389764, at *8 (D. N. Mariana Islands Apr. 7, 2016).

        The Court has broad discretion in considering Section 1782 requests. The Court need not

be certain a request will lead to relevant evidence in order to grant it. But the Court should deny

any request “made in bad faith” or “for the purpose of harassment” “just as it can if discovery

was sought in bad faith in domestic litigation.” Green Dev. Corp. S.A. De C.V. v. Zamora, 2016

WL 2745844, at *3 (S.D. Fla. May 10, 2016) (internal quotations omitted); see also In re

Cathode Ray Tube (CRT) Antitrust Litig., 2013 WL 183944, at *4 (N.D. Cal. Jan. 17, 2013)

(denying Section 1782 request in the court’s discretion even though minimum statutory

requirements were facially satisfied). Here, the Court can reasonably infer that this is an

improper (or, at a minimum, premature) effort by Applicants to try to determine whether and

where the Castillos have assets, which is not a valid premise for the discovery. See Gov’t of Lao,




                                                 7
      Case 1:19-mc-00405-LG-RHW Document 17 Filed 08/23/19 Page 8 of 12




2016 WL 1389764, at *8 (denying application because it had more to do with “seeking damaging

information for [an unrelated proceeding] than it does with punishing criminal activity”).

       In addition, the Court should consider that there is no reasonable way to protect the

Castillos from potential misuse of their financial information and the serious threat that such

misuse may occur. As surely the Applicants know, to secure financing for their home, the

Castillos had to submit considerable financial and other personal information to Hancock Bank.

(Ex. 1, Romero-Baca Dec. ¶ 14). This information is sensitive and private, especially to persons

with family and holdings in a country like Honduras. The information predictably could be used

in numerous ways to harass the Castillos, to try to tap into or tie up those assets, or to interfere

with Mr. Castillo’s business relationships. Recall that the only way the Castillos even found out

about the ex parte Application was because Applicants leaked the Application to a reporter. (Id.

¶ 20). And no restrictions the Court might place on Applicants’ distribution or use of

information obtained from the mortgage file would be effective and enforceable in Honduras.

These concerns easily outweigh the seemingly non-existent probative value of the mortgage file

to investigating the murder case.

IV.    Applicants Are Likely Exceeding Their Rights Under Honduran Law

       The Application appears to be the first formal “discovery” Applicants have taken to

obtain information regarding Mr. Castillo or any alleged connection between his finances and the

murder. To our knowledge, they did not ask the Honduran Court to authorize this discovery.

       The Application asserts that Applicants, as Castillo’s alleged victims, have the power to

participate in Castillo’s prosecution. That is accepted as true. But that does not mean they have

the authority to invoke discovery procedures. Honduras’s victim’s rights statute gives victims

six specific rights, none of which include the right to propound or seek discovery or conduct an

investigation under the imprimatur of the court. (Ex. 7, Honduras Criminal Code, Art. 16 (giving

victims the right to (1) accuse or make a complaint against a defendant; (2) to be informed about

the case, upon request; (3) to be heard, upon request; (4) to be involved in public hearings; (5) to

object to an administrative dismissal; and (6) to exercise “other rights provided for in the laws”).


                                                  8
      Case 1:19-mc-00405-LG-RHW Document 17 Filed 08/23/19 Page 9 of 12




There is a world of difference between being given an opportunity to voice your position or be

informed about the case as an interested party versus having authority to invoke formal discovery

procedures to conduct your own prosecutorial investigation. See, e.g., Cooper v. Dist. Court,

133 P.3d 692, 705 (Alaska Crim. App. 2006) (distinguishing between victim’s right to notice,

attend proceedings, and offer their view, on the one hand, and the “right to participate as

independent parties to a criminal prosecution,” on the other); Lindsay R. v. Cohen, 343 P.3d 435,

437 (Ariz. App. 2015) (although victim’s lawyer may protect victim’s constitutional rights,

“such counsel cannot serve as a substitute for the prosecutor”). That the Honduran legislature

did not grant victims an express right to conduct discovery or issue subpoenas among the

specific rights and powers accorded victim representatives strongly suggests no such authority

was contemplated. Cf. In re Condor Ins. Ltd., 601 F.3d 319, 324 (5th Cir. 2010) (adopting

interpretation maxim expressio unius est exclusio alterius to reject argument that exception to

statutory restriction was available despite legislature’s decision to explicitly list exceptions and

not include exception at issue).

       Furthermore, Applicants’ request appears inconsistent with Article 149 of the Honduran

Criminal Code. That Article, entitled “Request for Assistance to Foreign Courts,” requires

letters rogatory3 and other requests to foreign tribunals to be processed either through Honduran
diplomatic channels or approved by a judge. (Ex. 2, Cantillano Aff.; see also Ex. 8, Honduras

Criminal Code, Art. 149). Applicants have not disclosed any evidence that they have obtained

diplomatic authorization or sought letters rogatory or other permission from the judge presiding

over Castillo’s case.

       In sum, Applicants are attempting the type of “end-run around foreign proof-gathering

restrictions,” for which Section 1782 cannot be used. In re Application for Discovery for Use in


3
  See BLACK’S LAW DICTIONARY (11th ed. 2019) (defining “letters rogatory” as “[a] document
issued by one court to a foreign court, requesting that the foreign court (1) take evidence from a
specific person within the foreign jurisdiction or serve process on an individual or corporation
within the foreign jurisdiction and (2) return the testimony or proof of service for use in a
pending case”) (emphasis added).

                                                  9
         Case 1:19-mc-00405-LG-RHW Document 17 Filed 08/23/19 Page 10 of 12




Foreign Proceeding Pursuant to 28 U.S.C. § 1782, 2019 WL 168828, at *11 (D.N.J. Jan. 10,

2019) (internal quotations omitted); see also In re Cathode Ray Tube, 2013 WL 183944, at *3

(criticizing applicant who improperly “side-stepped less-than-favorable discovery rules by

resorting immediately to § 1782”). This concern is even more heightened given the restrictions

the Honduran court may place on Applicants and their counsel’s participation given the problems

and their exclusion in the related proceedings.

    V.    The Request Is Overbroad

          “Recent cases suggest that courts should be more inclined to grant applications that seek
either a single document or only those documents relating to a particular event.” In re Kreke

Immobilien KG, 2013 WL 5966916, at *7 (S.D.N.Y. Nov. 8, 2013). “When a party chooses to

serve overly broad discovery,” under Section 1782, “it runs the risk that the discovery will be

denied outright without an opportunity to narrow it.” In re Application, 2019 WL 168828, at *13

(internal quotations omitted).

          Even if the mortgage file included records reflecting payment to Mr. Castillo for planning

a murder (and it does not), Applicants have made no effort to target just such records. See In re

Kreke Immobilien KG, 2013 WL 5966916, at *7. Applicants did not ask for documents showing

the “source” of funds for the down-payment on the home.4 Instead, they seek the Castillos’

entire mortgage file, which includes extensive private financial and other sensitive information

about Ms. Romero-Baca and Mr. Castillo that – even under Applicants’ contrived theory – has

no relevance to the Honduras prosecution. “It is one thing to seek U.S. judicial assistance in

serving a subpoena; it is another to make a kitchen-sink discovery request, without having tried

local discovery (which might at least have narrowed it), and delegate responsibility to the U.S.

tribunal to sort it out.” In re Application, 2019 WL 168828, at *14; Amcast Indus. Corp. v.

Detrex Corp., 138 F.R.D. 115, 121 (N.D. Ind. 1991) (rejecting discovery request for information


4
  To be clear, the cash the Castillos used to buy their home in Houston was from money Mr.
Castillo earned, principally from his involvement with PEMSA. (Ex. 1, Romero-Baca Dec.
¶ 15).

                                                  10
      Case 1:19-mc-00405-LG-RHW Document 17 Filed 08/23/19 Page 11 of 12




that would not “bear any similarity to the subject matter of this case” because it “represents not

merely a ‘fishing expedition,’ but . . . an effort to ‘drain the pond and collect the fish from the

bottom”) (internal quotations omitted).

VI.    Conclusion

       Ms. Romero-Baca is grateful the Court allowed her to be heard on the Application,

despite the Applicants’ insistence that it should be heard ex parte. The Application fails to

demonstrate the relevance of its request; appears to be a pretext to uncover the Castillos’

sensitive and private financial information; and it appears that the request is inconsistent with or,

at least, highly atypical under Honduran law. The Court should exercise its discretion and deny

the request.
RESPECTFULLY SUBMITTED, this the 23rd day of August, 2019.

                                               Attorneys for Interested Party, Tanya Romero-
                                                      Baca

                                               WEBB SANDERS & WILLIAMS, P.L.L.C.
                                               363 NORTH BROADWAY
                                               POST OFFICE BOX 496
                                               TUPELO, MISSISSIPPI 38802
                                               TELEPHONE: (662) 844-2137
                                               B. WAYNE WILLIAMS, MSB #9769
                                               wwilliams@webbsanders.com
                                               NORMA CARR RUFF, MSB #5721
                                               nruff@webbsanders.com

                                       BY:     /s/ B. Wayne Williams
                                               B. WAYNE WILLIAMS

                                               LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                               201 East Washington Street, Suite 1200
                                               Phoenix, AZ 85004-2595
                                               Telephone: 602-262-5337
                                               Randy Papetti (AZ State Bar No. 014586)
                                               rpapetti@lrrc.com
                                               Jared Sutton (AZ State Bar No. 028887)
                                               jsutton@lrrc.com
                                               Jennifer Lee-Cota (AZ State Bar No. 033190)
                                               jlee-cota@lrrc.com



                                                  11
     Case 1:19-mc-00405-LG-RHW Document 17 Filed 08/23/19 Page 12 of 12



                                   CERTIFICATE OF SERVICE

        I, B. Wayne Williams, one of the attorneys for Tanya Romero-Baca, do hereby certify that

I have this date filed the above and foregoing Response in Opposition to Section 1782 Application

using the Court’s electronic filing system which in turn served a true and correct copy of the same

to counsel of record as follows:

Amelia S. McGowan, Esq.
Mississippi Center for Justice
P.O. Box 1023
Jackson, MS 39215
amcgowan@mscenterforjustice.org

Leo P. Cunningham, Esq.
Ralitza S. Dineva, Esq.
Sean P. Killeen, Esq.
WILSON SONSINI GOODRICH & ROSATI
Professional Corporation
650 Page Mill Road
Palo Alto, California 94304-1050
lcunningham@wsgr.com
rdineva@wsgr.com
skilleen@wsgr.com

Roxanna Altholz, Esq.
INTERNATIONAL HUMAN RIGHTS LAW
CLINIC, UNIVERSITY OF CALIFORNIA
BERKELEY
489 Simon Hall,
Berkeley, California 94720
raltholz@law.berkeley.edu

       This the 23rd day of August 2019.


                                                     /s/ B. Wayne Williams
                                                     B. WAYNE WILLIAMS




                                                12
